IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-40399
                        Conference Calendar



KENNETH M. SMALL,

                                          Plaintiff-Appellant,

versus

DEVERY W. MOONEYHAM,

                                          Defendant-Appellee.


                        - - - - - - - - - -
           Appeal from the United States District Court
                  for Southern District of Texas
                       USDC No. CA-C-95-398
                        - - - - - - - - - -
                          October 24, 1996
Before POLITZ, Chief Judge, and JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Kenneth M. Small (#547619) appeals the district court’s

order granting Devery Mooneyham’s motion for summary judgment.

Small contends that Mooneyham, a disciplinary hearing captain,

infringed upon his due process rights in finding him guilty of

the charge of disruption of operations.    Because Small has failed

to raise an issue which is cognizable under 42 U.S.C. § 1983, we

AFFIRM the district court’s judgment.     See Sandin v. Conner, 115
S. Ct. 2293, 2300 (1995).

     *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
             No.
            - 2 -

AFFIRMED.